Citation Nr: 1752756	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  05-32 199A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an evaluation in excess of 20 percent from March 1, 2007 to February 19, 2008, and an evaluation in excess of 40 percent from February 1, 2010 to December 12, 2010, for residuals of prostate cancer, status post prostatectomy, and microscopic hematuria.

REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1965 to May 1968 and from September 1968 to October 1986.  Among other awards, the Veteran received the National Defense Service Medal, Armed Forces Expeditionary Medal, Army Good Conduct Medal, and Overseas Service Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at a July 2012 videoconference hearing.  A transcript of this hearing is of record.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).  In this case the Veteran submitted a January 25, 2017 letter in which he requested that the appellate record be held open for an additional 30 days to submit additional evidence and brief.  However, this request was not affiliated with the claims file until after a February 6, 2017 decision had issued.  The Veteran filed a motion for vacate, in part, on June 2, 2017, limiting his motion to only the issues listed above, and requesting that the record be held open for an additional 30 days.

Accordingly, the February 6, 2017 Board decision addressing the issue of entitlement to an evaluation in excess of 20 percent from March 1, 2007 to February 19, 2008, and an evaluation in excess of 40 percent from February 1, 2010 to December 12, 2010, for residuals of prostate cancer, status post prostatectomy, and microscopic hematuria is vacated, and the record will be held open for an additional 30 days to allow the Veteran to submit additional evidence and argument.




	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




